Title: To James Madison from John Boyle, 6 April 1809
From: Boyle, John
To: Madison, James


SirFrankfort Kentucky April 6. 1809
I owe to you an apology for the resignation of the office of Governor of the Illinois Territory which you so lately had honoured me with & I had agreed to accept—When I reached this State a vacancy had taken place in the court of appeals the spring term of which was immediately to commence—Owing to the unexpected absence of another of the judges an apprehension was entertained unless the vacancy could instantly be supplyed that there would be a dissolution of the court & a whole term lost to the State.
Under these circumstances pressed by the solicitude of the gentlemen of the bar & by the wishes of my family & friends as well as urged by the difficulty the executive had experienced in making a proper selection to fill the vacancy I have accepted the appointment—I ought also to mention that owing to the peculiar & delicate state of my family’s health I would not have been able to have gone to the Territory for several weeks yet, so that if the vacancy occasioned by my resignation can be immediately filled my successor will be but a few weeks later than I would have been in arriving at the seat of the territorial government.
These circumstances will I hope in your opinion furnish some excuse if not justifycation for my conduct.
Permit me now, Sir, to recommend Ninian Edwards as a proper person to fill the appointment of Governor of the Illinois Territory.

He is a man of great talents & of unquestionable integrity—No man in the state has a juster claim to an office of that kind.
He is willing to accept the appointment & will be ready to proceed immediately to the territory should he be honoured with the appointment—I refer you to Mr Pope or Mr Johnson or Mr Howard if any of them should be at Washington for more satisfactory information if required as to Mr Edwards qualifycations for such an office. I have the honour to be with great respect & esteem your obt St
John Boyle
Mr Pope has strongly recommended Mr Edwards.
